IN THE UNITED STATES DISTRICT COURT

FOR THE SOUTHERN DISTRICT OF GEORGIA

SANLNNAH DIVISION

 

THE UNITED STATES OF AMERICA,
Plaintiff,
V. 4:18CR121

LAMONT LEACH,

Defendant.

0 R D E R

Couhsel in the above~captioned case have advised the Court
that all pretrial motions have been complied with and/or that all
matters raised in the parties' motions have been resolved by
agreement. Therefore, a hearing in this ease is deemed

unnecessary. All motions are dismissed.

so oRDERED, this [§&; day cf Aprii, 2019.

U/vij %w,

cHRIsTOPHER L. c”"RM
UNITED sTATEs MAGISTRATE /JUDGE
soUTHERN DISTRICT oF GEORGIA

